COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Larry Stanley and Terri Stanley v. John McClanahan

Appellate case number:    01-13-00982-CV

Trial court case number: D-13-5,197

Trial court:              County Court of Colorado County, Texas

        On November 1, 2013, appellants, Larry Stanley and Terri Stanley, filed an affidavit of
indigence in the trial court in the above-referenced matter. See TEX. R. APP. P. 20.1(a)(2). On
December 19, 2013, the district clerk notified the Court that no contest to the affidavit of
indigence was filed. Therefore the allegations in the affidavit are deemed true, and appellants
are entitled to proceed without advance payment of costs. See TEX. R. APP. P. 20.1(f).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellants are indigent and are allowed to proceed on appeal without advance payment of costs.
See TEX. R. APP. P. 20.1(f), (n).

        Appellant’s brief is ORDERED filed with this Court within 30 days of the date the
reporter’s record is filed.1 See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed
within 30 days after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually     Acting for the Court


Date: December 27, 2013




1
       The clerk’s record was filed on November 14, 2013. The current deadline for the
       reporter’s record is December 27, 2013.